In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00144-CR
        ______________________________


         ELIJAH WATSON, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 427th Judicial District Court
                Travis County, Texas
        Trial Court No. D-1-DC-10-200398




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                         MEMORANDUM OPINION

         Elijah Watson, Jr.,1 appellant, has filed with this Court a motion to dismiss his appeal.2

The motion is signed by Watson and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

         Accordingly, we dismiss the appeal.



                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            December 6, 2011
Date Decided:              December 7, 2011

Do Not Publish




1
 The trial court’s judgment lists the appellant’s name as “Elijah Watson”; however, the appellant signs his name
“Elijah Watson, Jr.”
2
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                          2